Title: From George Washington to Adam Stephen, 23 October 1756
From: Washington, George
To: Stephen, Adam



[Winchester, 23 October 1756]
To Lieutenant-Colonel Adam Stephen. At Fort Cumberland.Sir,

Last night I returned from a very long and troublesome jaunt on the Frontiers, as far as Mayo; where affairs seem to be in a dangerous situation: and to add to our misfortunes, I find our neighbourhood here on the wing—you and your Garrison, in great distress & danger. The Enemy ravaging the country about Conogochieg, stony-run, and South-Branch—Loud and general complaints for protection—few or no men to send abroad for any Service. In short, so melancholy a scene, without the power of changing it to our satisfaction and interest, fills me with the greatest anxiety & uneasiness. I shall recite you all the Governors last letter to me relative to Fort Cumberland as I had written for his positive directions—vizt.
“You have frequently complained to me of the situation, &c. of Fort Cumberland; and I have wrote you how disagreeable it was to me to give up any place of strength, as it wou’d raise the spirits of the enemy, at the same time they wou’d suspect us to be in fear of them: and therefore if that place could be stationed with safety, until Lord Loudon gives orders thereon, I should be glad. But as you are upon the spot, and think it very prejudicial to the Service to keep that Fortress; I desire you may call a council of Officers, and consult whether it is most advisable to keep it or demolish it: if the last, you must take care to have all the ammunition, &c. brought to Winchester; and detroy every thing which you conceive may be of service to the enemy. This affair is now left to the determination of a Council of Officers; and I desire you to be very explicit in your arguments on the head; as they must be laid before Lord Loudon. I was always averse to smal Garrisons on our frontiers, as they in course divided our men into small parties: but you know the Assembly were so fond of them, that they passed a Law for that purpose—and I can not at present alter that determination[”]—Thus far his Honor. As it appears to be an affair of much

importance, I can not pretend to offer my advice; but would desire you and the Officers there, to deliberate seriously in council, what you think most proper to be done; and send me immediate notice, that I may come up with a sufficient number of Waggons (if to be abandoned) to remove the Stores—and likewise to hold a General Court martial on the matter, to avoid future reflection. I have frequently mentioned my dislike to the place, for these reasons—First, Its insufficiency for any tolerable defence—Secondly its distance from the inhabitants—difficulty of communication—and answering no other purpose than burying the Service of 170 men, in guarding the Stores, which might be more conveniently done in other forts. Indeed, had we men enough to afford constant scouting parties from that place, and cou’d defend the country hereabouts—I shou’d approve its being supported and improved in strength, on account of the advantages we might expect from it—but as this is not the case, I look upon it as rather prejudicial to the Country. The additional works you mention, as necessary to strengthen the fort, I can not consent to without positive orders from the Governor; as I shou’d become answerable from my own Estate for such expences, unless commanded by the Governor or Assembly. The Assembly is prorogu’d to the second Thursday of next month; when we may depend upon some alterations in our present constitution: and if you think, after the removal of part of the Stores, it can be mentioned, til we have their determination—probably may be more advisable; as His Excellency Lord Loudon is then expected. But upon the whole—as you must be a better judge of your own situation & danger; and the Governor leaving the affair to a council of officers: I refer the case entirely to your discretion; hoping you will observe the greatest circumspection & prudence in all your measures; so that we may be liable to no blame for any future consequences. Enclosed is a scheme I intend to offer the Assembly, if they can not be perswaded off their defensive notions. although I am determined to urge my utmost, to evince the advantages and necessity of an Offensive campaign: as you & every body else must allow that carrying the war into the Enemys country, is the surest method of peace at home & success abroad, and until an attempt is formed against Du Quesne, so as to remove the fountain of all our disturbance and trouble—we never may expect a

peaceable day. The policy of the French is so subtle, that not a friendly Indian will we have on the continent, if we do not soon dislodge them from the Ohio.
I shall exert every power to make this plan go down with the Assembly, and press them to vigorous measures for the safety and interest of the Country, preferably to the Defensive; and remonstrate fully to them every thing I think demands their concern, as to the Frontiers. I also would have you collect whatever comes under your observation in these respects; that we may omit nothing requisite for the Assemblys regard. As the fund for support of the Rangers, is long since exhausted, the Governor orders them to be discharged. You will therefore acquaint the officers and men of these Companies that they are discharged; accordingly—&c. &c. I am &c.

G:W.
Winchester, 23d October 1756.    

